Citation Nr: 0421851	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
diagnosed as back and hip pain due to lumbar scoliosis.

2.  Entitlement to service connection for chondromalacia of 
the right patella.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to December 1971, and from August 1990 to July 
1991.  He also had periods of active duty for training 
(ACDUTRA) in the United States Army Reserves and National 
Guard.  These matters are before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A personal hearing was held 
before a hearing officer at the RO in August 2002.  In 
December 2003 the veteran appeared at a Travel Board hearing 
before the undersigned.  Transcripts of both hearings are of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  It appears that in one form or another all pertinent 
mandates of the VCAA regarding notice requirements have been 
met.  Regarding the duty to assist, however, it appears that 
further development is necessary.  
The veteran claims, in essence, that service connection is 
warranted for his low back and right knee disorders because 
they became worse, or were caused by, physical training 
(running) both on active duty and as a civilian (to maintain 
conditioning for periods of ACDUTRA and activation).  In that 
regard it is noteworthy that while the law provides for 
service connection for disability due to disease or injury 
during service (including ACDUTRA) and due to aggravation of 
disease or injury during service (including ACDUTRA), there 
is no provision in VA law for establishing service connection 
for disability that was caused or aggravated by training as a 
civilian (to maintain conditioning for service purposes).    

The veteran has reported periods of ACDUTRA in the National 
Guard and in the Army Reserves.  He attributes the 
disabilities for which he is currently seeking service 
connection in part to training for ACDUTRA.  The periods of 
ACDUTRA have not been verified (and if there were any medical 
records generated during any period of ACDUTRA, they have not 
been secured for the file.

Service medical records show that the veteran complained of 
low back and right hip pain at the time of his June 1991 
Desert Storm demobilization examination.  No right knee 
complaints were noted at the time.  (The veteran indicated in 
1999 that he had not sought medical treatment for his right 
knee until recently.  See VA Form 21-4138, dated in October 
1999.)  

Postservice medical records include an October 1999 letter 
from a private physician indicating that the veteran's 
military service, which required running, exacerbated his 
right knee condition.  It was also noted that the veteran had 
undergone arthroscopic debridement which revealed diffuse 
chrondromalacia as well as meniscal tear.  A May 2001 letter 
from a private physician indicates that the veteran had 
lumbar scoliosis, which most likely pre-existed his military 
service.  A January 2004 private medical letter states that 
the veteran had a compound thoracolumbar scoliosis and a 10 
millimeter congenital short leg syndrome on the right.

On June 2001 VA orthopedic examination chrondromalacia 
patellae of the right knee with degenerative joint disease 
was diagnosed.  The examiner opined that while the veteran's 
physical training (i.e., running) in service was a 
contributing factor in the development of his right knee 
pathology and his service activities contributed to the 
development of the  right knee disorder, it was not possible 
to state whether this activity was the sole cause.  Scoliosis 
of the thoracolumbar spine with lumbosacral strain and 
residuals was also diagnosed.  The examiner opined that it 
was as likely as not that the veteran's running and active 
physical life contributed to his back discomfort.  

At the veteran's December 2003 hearing, it was requested that 
VA obtain reports of 1995 X-rays from Cardwell Chiropractic 
(if they were not already in the file).  Review of the file 
revealed no such reports.  A January 2004 letter from 
Cardwell Chiropractic, includes a handwritten notation 
indicating "[o]riginal X-rays taken 12/14/1995."  Such 
records may contain pertinent information, and should be 
obtained.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for 
verification of the veteran's periods of 
ACDUTRA in the National Guard and Army 
Reserve from 1971 to the present.  Any 
service medical records from the periods 
of ACDUTRA should be obtained.  The RO 
should also arrange for development to 
ascertain the nature of the veteran's 
duties during his period of ACDUTRA.

2.  The RO should obtain from Cardwell 
Chiropractic copies of records (not 
already in the file) of all treatment 
they provided the veteran (including 
specifically X-ray reports from December 
1995) for his claimed disabilities.  He 
must assist in this matter by providing 
any necessary releases.  If the records 
are unavailable because they have been 
lost or destroyed, it should be so 
certified.  

3.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his back and right 
knee disabilities (and specifically 
whether they were incurred or aggravated 
during service or during a certified 
period of ACDUTRA).  The veteran's claims 
file must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
advised of the veteran's periods of 
active duty and certified periods of 
ACDUTRA (as well as of the nature of the 
veteran's duties while on ACDUTRA, and 
specifically the extent of physical 
training during periods of ACDUTRA.  Upon 
review of the record and examination of 
the veteran, the examiner should specify 
the diagnoses of the veteran's low back 
and right knee disabilities, and comment 
on their likely etiology.  Specifically, 
the examiner should opine whether, as 
likely as not, either disability was 
incurred during or aggravated by a period 
of active service or ACDUTRA.  If the 
examiner determines that service 
aggravated either disability, the extent 
of the aggravation should be specified, 
to the degree possible.  The examiner 
should explain the rationale for all 
opinions given.  

4.  The RO should then review the claims.  
If either remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


